Name: Commission Regulation (EEC) No 241/88 of 28 January 1988 on the issue of import licences on 30 January 1988 for sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 24/36 Official Journal of the European Communities 29 . 1 . 88 COMMISSION REGULATION (EEC) No 241/88 of 28 January 1988 on the issue of import licences on 30 January 1988 for sheepmeat and goatmeat products originating in certain non-member countries HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3908/87 (2), Having regard to Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import system applicable to certain non-member countries in the sheep ­ meat and goatmeat sector, as from 1986 (3), and in parti ­ cular Article 3 , as last amended by Regulation (EEC) No 3368/87 (4) thereof, Whereas Commission Regulation (EEC) No 3653/85 (*) laid down detailed rules for implementing the import system provided for in Regulation (EEC) No 3643/85 ; whereas provision should be made, pursuant to Article 2 (5) of Regulation (EEC) No 3653/85, for determining the extent to which import licences may be issued in connec ­ tion with applications lodged in respect of the first quarter of 1988 ; Whereas, in cases where the quantities in respect of which licence applications have been lodged exceed the quantities which may be imported pursuant to Article 1 of Regulation (EEC) No 3653/85, such quantities should be reduced by a single percentage figure in accordance with Article 2 (5) (b) of that Regulation ; Whereas all the licence applications may be granted in cases where the quantities in respect of which licence applications have been lodged do not exceed the quanti ­ ties provided for in Regulation (EEC) No 3653/85, Article 1 Member States shall , on 30 January 1988 , issue the import licences provided for in Regulation (EEC) No 3653/85 and applied for from 1 to 10 January 1988 subject to the following conditions : (a) for products falling within subheadings 0204 1 0 00 , 0204 21 00, 0204 22 10, 0204 22 30, 0204 22 50, 0204 22 90 , 0204 23 00 , 0204 50 1 1 , 0204 50 1 3 , 0204 50 15, 0204 50 19, 0204 50 31 and 0204 50 39 in Annex I to Regulation (EEC) No 1837/80, the quanti ­ ties applied for, originating in other non-member countries, shall . be granted in full ; (b) for products falling within subheadings 0204 30 00, 0204 41 00, 0204 42 10 , 0204 42 30 , 0204 42 50 , 0204 42 90, 0204 43 00, 0204 50 51 , 0204 50 53 , 0204 50 55, 0204 50 59 , 0204 50 71 and 0204 50 79 in Annex I to Regulation (EEC) No 1837/80 , the quanti ­ ties applied for originating :  in Chile, shall be granted in full ,  in other non-member countries, shall be granted in full ; (c) for products falling within subheading 0104 10 90 and 0104 20 90 in Annex I to Regulation (EEC) No 1837/80, the quantities applied for, originating in other non-member countries, shall be reduced by 97,045 % . Article 2 This Regulation shall enter into force on 29 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 January 1988 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 370, 30 . 12. 1987, p. 16 . (3) OJ No L 348 , 24 . 12 . 1985, p. 2 . (4) OJ No L 321 , 11 . 11 . 1987, p. 6 . h OJ No L 348 , 24 . 12 . 1985, p. 21 .